DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on July 26, 2022.  
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed July 26, 2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 16-20 has been withdrawn. 
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 103 rejection, applicant argues in pages 11-14 that Tu in combination with Cho does not teach the amended claim 1 because “the Office Action has not sufficiently articulated how Tu allegedly describes a "surrounding environment information detector ...," a "a processor ...," and a "a communication interface ..." of a same unmanned device as specifically claimed” (page 13). The applicant also argues that Cho does not cure all deficiencies of Tu. The examiner respectfully disagrees that Tu does not teach the surrounding environment information detector, because Tu states (“These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (column 5, lines 50-54)) in which the relay drone comprises of several sensors for collecting data on surroundings, including obstacles that are in between the base station and the ground working drone. Therefore, Tu still teaches an unmanned device, a relay drone, with a surrounding environment information detector configured to acquire information on a surrounding environment of a moving object, or a working drone. While the examiner agrees that due to the amendments to the limitations of claim 1, the scope was changed and therefore Tu does not teach the unmanned device containing a processor configured to generate a control command and a communication interface to transmit the control command from the processor of claim 1, however, the examiner respectfully disagrees that Cho does not cure these deficiencies, and that Cho does teach the limitations of claim 1, because Cho states (“the mission generation unit 101a of the mission generation apparatus 101 generates a mission by combining the received basic operation elements. (S105)” [0036], “The fifth module 101a5 controls the movement of various equipment mounted on the robot 201, and the sixth module 101a6 processes adjustment, various initialization, and command messages for the robot platform. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0040]) which shows that the apparatus, or unmanned device, of Cho, contains the processor configured to generate control commands based on the surrounding environment information to send to the robot, or the moving object. Cho also teaches (“The mission transferring unit 101b of the mission generating apparatus 101 generates a message including the generated mission and transmits the generated message to the robot 201 so that the robot 201 analyzes the received message, So that they can perform their duties.” [0037]) which shows that the apparatus, or unmanned device, of Cho, contains the communication interface to transmit the control command to the robot, or moving object. Therefore, amended claim 1 is rejected under 35 U.S.C. 103 in view of Tu and Cho. See detailed rejection below. 
With respect to the 35 U.S.C. 103 rejection, applicant argues in pages 15-16 that Tu in combination with Cho does not teach claim 10 “at least for similar reasons as argued above with respect to independent claim 1”. The examiner respectfully disagrees because Tu in combination with Cho still teaches the limitations “an unmanned device which controls the moving object and/or the control center by generating a control command for the moving object and/or the control center based on information on a surrounding environment of the moving object and/or the control center, and relays communication between the control center and the moving object” because Tu teaches relaying the communication between the control center, the unmanned device, and the moving object which is comparable to the base station, the relay drone, and the working drone as stated in Tu (“The application engine 1114 can process the job information and generate control signals that may be sent to the relay drone as commands that effectuate tasks for the relay drone 1102 and/or working drone 1104. For instance, the control signal may encode control information that specifies which working drone 1104 to perform a task or which relay drone 1102 is to relay a control signal to a working drone 1104. The control information may also include a navigational path for the relay drone 1102 and/or working drone 1104” (Column 20, lines 54-60)) in which the communication of a control command for the moving object is being relayed. While Tu does not teach the unmanned device specifically generating the commands, Cho does teach this. Cho states (“the mission generation unit 101a of the mission generation apparatus 101 generates a mission by combining the received basic operation elements. (S105)” [0036], “The fifth module 101a5 controls the movement of various equipment mounted on the robot 201, and the sixth module 101a6 processes adjustment, various initialization, and command messages for the robot platform. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0040]) which shows that the apparatus, or unmanned device, of Cho, contains the processor configured to generate control commands based on the surrounding environment information to send to the robot, or the moving object. Therefore, claim 10 is rejected under 35 U.S.C. 103 in view of Tu and Cho. See detailed rejection below.
With respect to the 35 U.S.C. 103 rejection, applicant argues in page 16 that Tu in combination with Cho does not teach the amended claim 16. The examiner respectfully disagrees for the same reasons as claim 1. See detailed rejection below. 
With respect to the 35 U.S.C. 103 rejection, applicant argues in page 17 that Tu in combination with Cho does not teach claims 6 and 20 because “nothing has been found in Cho to disclose or suggest deriving a "candidate movement path" and also deriving an "optimal movement path by determining whether an obstacle or an enemy exists on the candidate movement path" as specifically claimed” (page 17). The examiner respectfully disagrees as Cho teaches the candidate moving path as (“the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0026]) in which the moving path is the optimal path that is planned by the task generator, and it is based on if obstacles exist on the path because an obstacle avoidance condition is also incorporated into planning the path for the robot. Cho also states (“The second module 101a2 processes environment information (e.g., additional information such as terrain, temperature, weather, etc.) at each point. The third module 101a3 processes identification sensor information for a particular target.” [0024-0025]), which shows that the generated path includes the processor taking into account the information of the surrounding environment and a target information. Therefore, claims 6 and 20 are still rejected under 35 U.S.C. 103 in view of Tu and Cho. See detailed rejection below.
With respect to the 35 U.S.C. 103 rejection, applicant argues in page 17-18 that Tu in combination with Cho does not teach the "compar[ing] the information on the surrounding environment with previously stored data" of claim 7. The examiner respectfully disagrees because Tu states (“The base station location may be obtained from the base station, obtained via sensors accessible to the relay drone or may be predetermined and stored in a data store accessible to the relay drone… The base station location may be determined or updated periodically, such as by refreshing sensors accessible to the relay drone or transmitted periodically from the base station. Accordingly, the base station location may be updated periodically to reflect how a base station remains in a same place over time or moves over time.” (column 24, lines 22-35)). This shows that the unmanned device is clearly comparing the surrounding environment data to the previously detected surrounding environment data, and determining the changes between the information in order to locate the current placement of the base station. Therefore, it is capable of comparing the current surrounding environment data to previously stored environment data. The applicant also argues that Tu does not teach the limitation "generat[ing] a previously stored movement path as a movement path for the moving object if the information on the surrounding environment has a predetermined degree of similarity to the previously stored data" of claim 7. However, The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II). Therefore, claim 7 is still rejected under 35 U.S.C. 103 in view of Tu and Cho. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 9836049 B1) in view of Cho et al. (KR101037200B1). 
Regarding claims 1-20: 
With respect to claims 1 and 16, Tu teaches: 
a surrounding environment information detector, the surrounding environment information detector of the unmanned device configured to acquire information on a surrounding environment of a moving object; (“For an aircraft or aerial drone, the sensors may provide information to a ground observer about the terrain the drone overflies, such as video information about a lost hiker in a rescue application, information from laser and/or biological sensors about environmental conditions in a scientific or security application, or a combination of video, laser, biological and other sensors concerning battlefield conditions in a military application.” (column 1, lines 20-27), “the working drone may be tasked with providing a visual ahead of where a moving object (e.g., boat, car, bicycle, helicopter) is going. The moving object may be the base station 106 or a moving object different than the base station 106… the working drone 104 may be tasked with visualizing an area encompassing a vessel 112.” (column 9, lines 9-24), “These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (column 5, lines 50-54)) in which the relay drone comprises of several sensors for collecting data on surroundings, including obstacles that are in between the base station and the ground working drone. Therefore, Tu still teaches an unmanned device, a relay drone, with a surrounding environment information detector configured to acquire information on a surrounding environment of a moving object, or a working drone.
wherein the unmanned device is located at a predetermined height to relay communication between the moving object and the control center; (“The relay drone 602 may be configured to maintain a line of sight with the base station 606. For example, the relay drone 602 may be configured to remain within a set distance from the base station 606, such as within a threshold distance overhead of the base station 606. The relay drone 602 may be configured to receive a working drone location signal from a working drone 604 at the relay drone omnidirectional antenna 612 of the relay drone 602.” (column 16, lines 54-61)) 
Tu does not teach, but Cho teaches: 
a processor, the processor of the unmanned device configured to generate a control command for the moving object based on the information on the surrounding environment; (“the mission generation unit 101a of the mission generation apparatus 101 generates a mission by combining the received basic operation elements. (S105)” [0036], “The fifth module 101a5 controls the movement of various equipment mounted on the robot 201, and the sixth module 101a6 processes adjustment, various initialization, and command messages for the robot platform. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0040]) which shows that the apparatus, or unmanned device, of Cho, contains the processor configured to generate control commands based on the surrounding environment information to send to the robot, or the moving object.
a communication interface, the communication interface of the unmanned device configured to transmit the control command generated by the processor to the moving object; (“The mission transferring unit 101b of the mission generating apparatus 101 generates a message including the generated mission and transmits the generated message to the robot 201 so that the robot 201 analyzes the received message, So that they can perform their duties.” [0037]) which shows that the apparatus, or unmanned device, of Cho, contains the communication interface to transmit the control command to the robot, or moving object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle. 

With respect to claim 10, Tu teaches:
 a moving object which moves to a destination or performs a task while moving within a working range; (“The working drone 104 may be configured to be operational for an extended period, such as for 6-10 hours or 8+ hours, to perform a variety of tasks at the command of the base station 106” (column 8, lines 61-64), “The relay drone 602 may be configured to maintain a line of sight with the base station 606. For example, the relay drone 602 may be configured to remain within a set distance from the base station 606, such as within a threshold distance overhead of the base station 606. The relay drone 602 may be configured to receive a working drone location signal from a working drone 604 at the relay drone omnidirectional antenna 612 of the relay drone 602.” (column 16, lines 54-61)) 
a control center which performs wireless communication with the moving object; (“The tasks may be performed by the working drone 104 executing a command or task in a control signal sent from the base station 106 and relayed via the relay drone 102 through the communication link 108A, 108B.” (column 8, lines 64-67)) 
an unmanned device which controls the moving object and/or the control center by generating a control command for the moving object and/or the control center based on information on a surrounding environment of the moving object and/or the control center, and relays communication between the control center and the moving object; Tu teaches relaying the communication between the control center, the unmanned device, and the moving object which is comparable to the base station, the relay drone, and the working drone as stated in Tu (“The application engine 1114 can process the job information and generate control signals that may be sent to the relay drone as commands that effectuate tasks for the relay drone 1102 and/or working drone 1104. For instance, the control signal may encode control information that specifies which working drone 1104 to perform a task or which relay drone 1102 is to relay a control signal to a working drone 1104. The control information may also include a navigational path for the relay drone 1102 and/or working drone 1104” (Column 20, lines 54-60)) in which the communication of a control command for the moving object is being relayed. While Tu does not teach the unmanned device specifically generating the commands, Cho does teach this. Cho states (“the mission generation unit 101a of the mission generation apparatus 101 generates a mission by combining the received basic operation elements. (S105)” [0036], “The fifth module 101a5 controls the movement of various equipment mounted on the robot 201, and the sixth module 101a6 processes adjustment, various initialization, and command messages for the robot platform. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0040]) which shows that the apparatus, or unmanned device, of Cho, contains the processor configured to generate control commands based on the surrounding environment information to send to the robot, or the moving object. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle. 

With respect to claim 2, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Tu in view of Cho teaches drone communication and command system of claim 1. Tu further teaches wherein the surrounding environment information detector comprises at least one of a camera photographing the surrounding environment of the moving object and a light detection and ranging (LIDAR) sensor detecting the surrounding environment of the moving object; (“such as video information about a lost hiker in a rescue application, information from laser and/or biological sensors about environmental conditions in a scientific or security application, or a combination of video, laser, biological and other sensors concerning battlefield conditions in a military application” (column 1 lines 22-27), “the relay drone 402A may include a light emitter 540 and a light detector 542” (column 14, lines 36-38), “The drone may have various devices connected to it for data collection. For example, photographic camera 1649, video cameras, infra-red camera, multispectral camera, and Lidar, radio transceiver, sonar, TCAS (traffic collision avoidance system).” (column 27, lines 40-44)) 

With respect to claim 3, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Tu in view of Cho teaches drone communication and command system of claim 1. Tu further teaches wherein the communication interface transmits data received from the moving object to a control center and/or transmits data received from the control center to the moving object; (“the base station 216 can utilize the relay drone 102 to establish a communication link 108A, 108B along a path with a direct line of sight between the base station 216 and the working drone 214.” (Column 10, lines 58-62), “The application engine 1114 can process the job information and generate control signals that may be sent to the relay drone as commands that effectuate tasks for the relay drone 1102 and/or working drone 1104. For instance, the control signal may encode control information that specifies which working drone 1104 to perform a task or which relay drone 1102 is to relay a control signal to a working drone 1104. The control information may also include a navigational path for the relay drone 1102 and/or working drone 1104” (column 20, lines 54-60)) 

With respect to claim 4, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 3.
The combination of Tu in view of Cho teaches drone communication and command system of claim 3. Tu further teaches wherein the communication interface relays communication between the control center and the moving object based on determining that there is a hindrance to direct communication between the control center and the moving object; (“FIG. 2 illustrates an example of the relay drone 102 interacting with a ground vehicular working drone 214 and a ground vehicular base station 216. The base station 216 does not have a line of sight to the working drone 214 due to an obstacle 220 between the working drone 214 and the base station 216. However, the relay drone 102 has a line of sight to both the working drone 214 and the base station 216. Accordingly, the base station 216 can utilize the relay drone 102 to establish a communication link 108A, 108B along a path with a direct line of sight between the base station 216 and the working drone 214.” (columns 10, lines 51-60)) 

With respect to claim 5, 12, and 19, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claims 1, 10, and 16.
The combination of Tu in view of Cho teaches drone communication and command system of claims 1, 10, and 16. Tu does not teach but Cho further teaches wherein the control command generated by the processor comprises at least one of a movement path, movement speed, a movement distance, and a movement target point of the moving object; (“The fourth module 101a4 combines the primitive action entities using the outputs of the first through third modules 101a1, 101a2, and 101a3 to form an operation. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]). 

With respect to claims 6 and 20, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claims 1 and 16.
The combination of Tu in view of Cho teaches drone communication and command system of claims 1 and 16. Tu does not teach but Cho further teaches wherein the processor derives a candidate movement path to a target point based on the information on the surrounding environment, and derives an optimal movement path by determining whether an obstacle or an enemy exists on the candidate movement path; (“The second module 101a2 processes environment information (e.g., additional information such as terrain, temperature, weather, etc.) at each point. The third module 101a3 processes identification sensor information for a particular target. The fourth module 101a4 combines the primitive action entities using the outputs of the first through third modules 101a1, 101a2, and 101a3 to form an operation. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0024-0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle. 

With respect to claim 7, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Tu in view of Cho teaches drone communication and command system of claim 1. Tu further teaches wherein the processor compares the information on the surrounding environment with previously stored data, and generates a previously stored movement path as a movement path for the moving object if the information on the surrounding environment has a predetermined degree of similarity to the previously stored data; “These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (23) (column 5, lines 50-54), “The base station location may be obtained from the base station, obtained via sensors accessible to the relay drone or may be predetermined and stored in a data store accessible to the relay drone… The base station location may be determined or updated periodically, such as by refreshing sensors accessible to the relay drone or transmitted periodically from the base station. Accordingly, the base station location may be updated periodically to reflect how a base station remains in a same place over time or moves over time.” (column 24, lines 22-35)). This shows that the unmanned device is clearly comparing the surrounding environment data to the previously detected surrounding environment data, and determining the changes between the information in order to locate the current placement of the base station. Therefore, it is capable of comparing the current surrounding environment data to previously stored environment data. 
The Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention may be practiced without the condition happening, then the contingent step is not required by the broadest reasonable interpretation of the claim (see MPEP 2111.04 Section II).
However, Tu does not explicitly teach the movement being based off the information on the surrounding environment. Cho teaches (“The seventh module 101a7 uses the outputs of the fourth module 101a4 and the fifth module 101a5 to perform a movement route of the robot 201 and the contents of work at each point on a rule- It is processed so that it can be configured by the user.” [0029]). Because Tu teaches the drones being able to sense environment information and use previous data and Cho can determine a path from the environment information, it would have been obvious to a person of ordinary skill in the art to have the system compare the environment information to a certain degree of similarity in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the path is determined by predetermined degree of similarities of the environment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle. 

With respect to claim 8, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Tu in view of Cho teaches drone communication and command system of claim 1. Tu further teaches wherein the communication interface receives the information on the surrounding environment of the moving object from the moving object, and the processor generates the control command for the moving object based on the information on the surrounding environment and other information received from the moving object; (“the working drone 1104 can provide sensor information for the base station 1106. The base station 1106 can combine the received sensor information (e.g., stitch together images, generate a 3D model of the property, and so on). Based on the combined received sensor information, the base station can send updated working drone control information to the working drone 1104, via the relay drone 1102, for more detailed inspection of an area identified in the sensor information.” (column 22, lines 8-6)) 

With respect to claim 9, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Tu in view of Cho teaches drone communication and command system of claim 1. Tu further teaches wherein the surrounding environment information detector acquires information on an area other than the surrounding environment of the moving object, from which information has already been acquired, based on a command execution time of the moving object according to a previously generated control command; (“the relay drone can autonomously maintain a navigational pattern relative to either the base station, another relay drone, and/or working drone such that the line of sight between these nodes in the relay drone network are preserved and each node can constantly and easily monitor another node.” (column 6, lines 4-9)) 

With respect to claim 11, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Tu in view of Cho teaches drone communication and command system of claim 10. Tu further teaches: 
a surrounding environment information detector which acquires the information on the surrounding environment of the moving object and/or the control center; (“For an aircraft or aerial drone, the sensors may provide information to a ground observer about the terrain the drone overflies, such as video information about a lost hiker in a rescue application, information from laser and/or biological sensors about environmental conditions in a scientific or security application, or a combination of video, laser, biological and other sensors concerning battlefield conditions in a military application.” (column 1, lines 20-27), “the working drone may be tasked with providing a visual ahead of where a moving object (e.g., boat, car, bicycle, helicopter) is going. The moving object may be the base station 106 or a moving object different than the base station 106… the working drone 104 may be tasked with visualizing an area encompassing a vessel 112.” (column 9, lines 9-24), “These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (column 5, lines 50-54)) in which the relay drone comprises of several sensors for collecting data on surroundings, including obstacles that are in between the base station and the ground working drone. Therefore, Tu still teaches an unmanned device, a relay drone, with a surrounding environment information detector configured to acquire information on a surrounding environment of a moving object, or a working drone.
Tu does not teach, but Cho teaches: 
a processor which generates the control command for the moving object and/or the control center based on the information on the surrounding environment; (“the mission generation unit 101a of the mission generation apparatus 101 generates a mission by combining the received basic operation elements. (S105)” [0036], “The fifth module 101a5 controls the movement of various equipment mounted on the robot 201, and the sixth module 101a6 processes adjustment, various initialization, and command messages for the robot platform. At this time, the basic operation element is the moving path, speed, obstacle avoidance condition, target identification, etc. of the robot 201.” [0040]) which shows that the apparatus, or unmanned device, of Cho, contains the processor configured to generate control commands based on the surrounding environment information to send to the robot, or the moving object.
a communication interface which transmits the control command generated by the processor to the moving object and/or the control center; (“The mission transferring unit 101b of the mission generating apparatus 101 generates a message including the generated mission and transmits the generated message to the robot 201 so that the robot 201 analyzes the received message, So that they can perform their duties.” [0037]) which shows that the apparatus, or unmanned device, of Cho, contains the communication interface to transmit the control command to the robot, or moving object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle. 

With respect to claim 13, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Tu in view of Cho teaches drone communication and command system of claim 10. Tu further teaches wherein the moving object, the control center, and the unmanned device transmit and receive, and thus, share at least one of a current position of at least one of the moving object, the control center, and the unmanned device, movement speed of at least one of the moving object, the control center, and the unmanned device, and data stored in at least one of the moving object, the control center, and the unmanned device, on a real time basis; (“The processor 912 on the relay drone 902 may be configured to calculate a position of the working drone 904 based on the received working drone location signal.” (column 18, lines 53-56), “One contemplated example of a command center 1130 is a police headquarter stationarily located in a distant city. Typically the police headquarter would not be able to directly communicate in real time with the working drone 1104 and/or the relay drone 1102. Through the contemplated embodiments described herein, the police headquarter may now receive and sent data, including commands, to the working drone 1104 and/or the relay drone 1102 in real time.” (column 19, lines 65 – column 20, lines 5), “The data logs may include a combination of various data, such as time, altitude, heading, ambient temperature, processor temperatures, pressure, battery level, fuel level, absolute or relative position, GPS coordinates, pitch, roll, yaw, ground speed, humidity level, velocity, acceleration, and contingency information.” (column 28, lines 3-9)) 

With respect to claim 14, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Tu in view of Cho teaches drone communication and command system of claim 10. Tu further teaches wherein when a situation where the moving object cannot move occurs, the moving object, the control center and the unmanned device stop moving, and the unmanned device searches again for a movement path along which the moving object can move; (“The contingency module 1624 monitors and handles contingency events. For example, the contingency module may detect that the drone has crossed a border of a geofence, and then instruct the navigation control module to return to a predetermined landing location. Other contingency criteria may be the detection of a low battery or fuel state, or malfunctioning of an onboard sensor, motor, or a deviation from the navigation plan. The foregoing is not meant to be limiting, as other contingency events may be detected. In some instances, if equipped on the drone, a parachute may be deployed if the motors or actuators fail.” (140) (column 27, lines 21-31)) Which shows that the contingency module can reroute the vehicle in the event of a failure. Thus, it would have been obvious to a person of ordinary skill in the art to have the moving object reroute to a moving path to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the moving object reroutes to a moving path if it cannot move. 

With respect to claim 15, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Tu in view of Cho teaches drone communication and command system of claim 10. Tu further teaches wherein if reception strength of communication between the moving object, the control center and the unmanned device is less than a threshold level, the movement of the moving object is stopped, and the control center and/or the unmanned device moves so that the reception strength of the communication between the moving object, the control center and the unmanned device becomes equal to or greater than the threshold level; (“The relay drone 602 may be configured to maintain a line of sight with the base station 606. For example, the relay drone 602 may be configured to remain within a set distance from the base station 606, such as within a threshold distance overhead of the base station 606. The relay drone 602 may be configured to receive a working drone location signal from a working drone 604 at the relay drone omnidirectional antenna 612 of the relay drone 602.” (column 16, lines 54-61)) 

With respect to claim 17, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 16.
The combination of Tu in view of Cho teaches drone communication and command system of claim 16. Tu further teaches:
comparing the information on the surrounding environment with previously stored data; (“These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (column 5, lines 50-54)) 
determining whether the information on the surrounding environment has a predetermined degree of similarity to the previously stored data; (“These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (column 5, lines 50-54)
generating a previous control command stored in existing data as the control command if there is the existing data having the predetermined degree of similarity in the previously stored data; (“The network system 1110, command center 1130 and/or the base station 1106 can also determine relay drone control information, encoded in a relay drone control signal, describing one or more tasks (such as a navigational pattern) for performance by the relay drone 1102.” (column 20, lines 18-23), “These known obstacles may be sensed on the fly by nodes of the relay drone network utilizing sensors that can sense the surroundings of the nodes or from predetermined information concerning the surroundings of the nodes, such as maps or other geospatial information.” (23) (column 5, lines 50-54)). 
However, Tu doesn’t explicitly teach generating a command based on the environment information, but Cho teaches (“The seventh module 101a7 uses the outputs of the fourth module 101a4 and the fifth module 101a5 to perform a movement route of the robot 201 and the contents of work at each point on a rule- It is processed so that it can be configured by the user.” [0029]). It would have been obvious to a person of ordinary skill in the art to have the system compare the environment information to a certain degree of similarity to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the command is determined by predetermined degree of similarities of the environment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle.

With respect to claim 18, Tu in combination with Cho, as shown in the rejection above, discloses the limitations of claim 17.
The combination of Tu in view of Cho teaches drone communication and command system of claim 17. Tu further teaches:
storing the other control command and the information on the surrounding environment together; (“The network system 1110 and/or the base station 1106 can include a job determination engine 1112A, 1112B that can receive, or obtain, information describing jobs or tasks, and determine task information. In certain embodiments, the job determination engine may include a repository, such as a data store, that includes various jobs or tasks that may be performed by a relay drone 1102 or a working drone 1104, along with associated metadata for the jobs or tasks.” (column 20, lines 24-31)) 
generating another control command based on the information on the surrounding information if it is determined that there is no existing data having the predetermined degree of similarity in the determining whether the information on the surrounding environment has the predetermined degree of similarity to the previously stored data; (“The network system 1110, command center 1130 and/or the base station 1106 can also determine relay drone control information, encoded in a relay drone control signal, describing one or more tasks (such as a navigational pattern) for performance by the relay drone 1102.” (column 20, lines 18-23)) 
However, Tu doesn’t explicitly teach generating a command based on the environment information, but Cho teaches (“The second module 101a2 processes environment information (e.g., additional information such as terrain, temperature, weather, etc.) at each point. The third module 101a3 processes identification sensor information for a particular target. The fourth module 101a4 combines the primitive action entities using the outputs of the first through third modules 101a1, 101a2, and 101a3 to form an operation” [0024-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Tu’s drone communication system with Blank’s command system in order (“to provide a unified task creation device and a task creation method capable of promptly and accurately assigning and changing a task to an unmanned robot.” See Cho [0003]) and for the command system to better generate controls based on the surrounding environment of the ground vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Michael et al. "Controlling a team of ground robots via an aerial robot" is pertinent because (“The key idea is the development of an abstraction for the team of ground robots that allows the aerial platform to anonymously control the team without requiring specific knowledge of the physical system. The abstraction includes a gross model of the shape of the formation of the team and information about the position and orientation of the team in the plane.” (Section V. para. 1)) which pertains to an unmanned device generating controls for a moving object. 
 Kang (KR20170081846A) is pertinent because (“the unmanned air vehicle is equipped with a camera for acquiring the top view information of the vehicle and a laser sensor for acquiring the obstacle information around the vehicle, and the controller tracks the vehicle movement based on the top view information of the camera Controls the flight path of the unmanned aerial vehicle to move simultaneously with the vehicle, and determines whether an obstacle ahead of the vehicle is present based on the top view information of the camera and the obstacle information of the laser sensor.” [0007]) which pertains to an unmanned device acquiring path and obstacle information for a moving object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662